For head-note to this case, see Chemical Company v. Edwards, ante, 73.
There is no material difference between the facts in this case and those in Chemical Co. v. Edwards, ante, 73. It was provided in the contract under which the guano was shipped to Sugg, that the notes and accounts of fertilizers sold by him should be sent to the plaintiff and by the latter returned to Sugg for collection. Then follows this clause: "All proceeds as collected must be first applied to the payment of your obligations to us, whether the same shall have matured or not." This provision, which is not in the contract construed in the other case, requires an immediate application of the proceeds of collections to the payment of the indebtedness, and if it changes the nature of the transaction at all affords still stronger reason why we should adhere to our decision that, under the facts and circumstances presented and the terms of the contract, the plaintiff is not entitled to prove for his full debt against the estate of the decedent Sugg, but only for the amount remaining after deducting the payment.
Affirmed. *Page 65 
(89)